              Case 1-21-40355-jmm                   Doc 4    Filed 02/14/21     Entered 02/14/21 09:25:59




                                                                                     Pay Statement
           Pay Period
 12 / 20 / 2020 01 / 02 / 2021
       Employee Name
    YASKOVA
 Federal W4
                ANASTASIA
              I Claim Dependents:
                                 -
                                 I
                                     j
                                         Pay Date   I



                                                1705291
                                                        Check Num
                                                        Z 8034536
                                             Employee Num


                                                            Other Income:
                                                                                 -
                                                                              IEill-
                                                                                      ,l       •   •   I                Distribution #




                                                                                                              Other Deductions:
                                                                        Dedu~tions




                                                                                           .
                                                                                     . :Description
                                                                                      -~\.~Q".:\;:";   ..~,    .....•

SICK LEAVE                                                   24:25   ANNUAL LEAVE                                                        28:52

~WiiM-
 Lrvs EZ                                                                                                                           --------~
